149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Julie A. Cavanaugh, Appellant,v.State of Iowa; Iowa Department of Human Services, Appellees.
No. 97-3847SI.
United States Court of Appeals, Eighth Circuit.
Submitted: April 17, 1998Filed: April 22, 1998

Appeals from the United States District Court for the Southern District of Iowa.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Julie A. Cavanaugh appeals the district court's adverse grant of summary judgment in Cavanaugh's disability-based discrimination lawsuit brought under the Americans with Disabilities Act.  Having reviewed the record and the parties' submissions, we conclude that an extensive discussion is not warranted.  We see no error by the district court and affirm the judgment substantially for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.